Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0257065).
Regarding claim 1, Wang discloses an oscillator (Fig 1-4, see FIG 4B), having an input terminal (input of 126) and an output terminal (132), comprising: a first signal delay circuit (104: 126,422a,426a,422b,426b,422c,426c,424,122) having a first voltage response characteristic, configured to provide a predetermined first propagation delay; a second signal delay circuit (106: 124,128), having a second voltage response characteristic that is inversely correlated (RC vs ring oscillation) to said first voltage response characteristic, operatively coupled with said first signal delay circuit and configured to provide a predetermined second propagation delay, and wherein said predetermined first propagation delay and said predetermined second propagation delay are temporally matched, so as to generate an oscillating output signal of a predetermined frequency (substantially identical to the circuit shown in Fig 4 of this application).  
Regarding claim 2, Fig 1A shows an oscillator comprising a first supply rail (VDD) for providing a first supply voltage and a second supply rail (VDD) for providing a second supply voltage (it is noted that VDD may be same for both 104 and 106 it can be said “first” VDD for 104 and “second” VDD for 106).  
Regarding claim 3, Fig 4B shows an oscillator wherein said first signal delay circuit comprises at least two series-coupled inverter stages (122 and 124) between said input terminal and said output terminal, each operatively coupled to said first and second supply rail.  
Regarding claim 4, Fig 4B shows an oscillator wherein said second signal delay circuit comprises at least one resistor-capacitor (RC) network (128) operatively coupled with said at least two series-coupled inverter stages (424, 122) of said first signal delay circuit.  
Regarding claim 6, Fig 4B shows an oscillator wherein said first signal delay circuit comprises an odd number (five) of series-coupled inverter stages.  
Regarding claim 8, Fig 4B shows and implies an oscillator wherein each of said at least two series-coupled inverter stages is configured to optimize said oscillating output signal for a predetermined voltage range of said first and second supply voltage.  
Regarding claim 9, Fig 4B shows and implies an oscillator wherein said resistor-capacitor network is matched to said at least two series-coupled inverter stages so as to optimize said oscillating output signal for said predetermined voltage range of said first and second supply voltage.  
Regarding claim 10, Fig 4B shows an oscillator wherein said first signal delay circuit is configured to form a ring oscillator stage and said operatively coupled second signal delay circuit is configured to form a RC oscillator stage with said ring oscillator stage.  
Regarding claim 11, Fig 4B shows and implies an oscillator wherein said first and second voltage response characteristic is a supply voltage dependency of respective said predetermined first and second propagation delay.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 5, as noted above, Wang discloses an oscillator except a buffer stage operatively coupled to said output terminal and adapted to provide a predetermined impedance characteristic.  Such a buffer stage is well known in the art; therefore, it would have been obvious to one of ordinary skill in the art to use such buffer stage to buffer current stage to the next stage.
Regarding claim 7, as noted above, Wang discloses an oscillator except wherein said first signal delay circuit comprises an even number of series-coupled inverter stages. Such even number is well known in the art, therefore it would have been obvious to one of ordinary skill in the art to use even number because such a modification would have been a mere substitution of art recognized equivalent circuit.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849